UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of March 31 , 2014 and 2013 , the related consolidated statements of comprehensive income, consolidated statements of changes in equity and cash flows for the three-month periods ended March 31, 2014 and 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$4,021 million and NT$3,965 million, which represented 1.33% and 1.32% of the total consolidated assets as of March 31 , 2014 and 2013, respectively, the related shares of investment income from the associates and joint ventures amounted to NT$16 million and NT$17 million, which represented 1.27% and 0.23% of the consolidated income from continuing operations before income tax for the three-month periods ended March 31, 2014 and 2013, respectively, and the related shares of other comprehensive income from the associates and joint ventures amounted to NT$270 million and NT$19 million, which represented 5.14% and 0.24% of the consolidated total comprehensive income, for the three-month periods ended March 31, 2014 and 2013, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China April 30, 2014 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2014, December 31, 2013 and March 31, 2013 (March 31, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes March 31, 2014 December 31, 2013 March 31, 2013 Current assets Cash and cash equivalents 6(1) $ 53,915,155 $ 50,830,678 $ 50,582,501 Financial assets at fair value through profit 6(2), 12(6) 857,157 633,264 641,881 or loss, current Available-for-sale financial assets, current 6(5), 12(6) 2,313,818 2,134,379 3,223,610 Notes receivable 53,951 194,939 100,784 Accounts receivable, net 6(3) 18,827,301 16,624,352 17,220,843 Accounts receivable-related parties, net 7 4,887 2,854 114,828 Other receivables 634,184 725,083 706,679 Current tax assets 53,248 54,626 75,088 Inventories, net 6(4) 14,421,441 13,993,259 14,227,005 Prepayments 2,107,851 1,604,349 2,046,199 Non-current assets held for sale 6(24) 67,108 - - Other current assets 3,497,601 1,998,441 2,857,970 Total current assets 96,753,702 88,796,224 91,797,388 Non-current assets Financial assets at fair value through profit 6(2), 12(6) 98,052 60,441 74,420 or loss, noncurrent Available-for-sale financial assets, noncurrent 6(5), 12(6) 21,710,574 19,556,141 20,601,794 Financial assets measured at cost, noncurrent 6(6) 4,169,263 4,085,292 3,590,644 Investments accounted for under the equity method 6(7) 8,674,050 8,441,836 8,574,346 Property, plant and equipment 6(8), 8 158,012,762 162,352,900 164,933,448 Intangible assets 6(9) 4,555,177 4,739,647 2,978,473 Deferred tax assets 2,735,375 2,692,223 3,136,352 Prepayment for equipments 255,601 409,860 201,950 Refundable deposits 8 1,252,213 1,289,975 1,369,061 Prepayment for investments - - 84,437 Other assets-others 3,410,650 3,478,290 3,089,822 Total non-current assets 204,873,717 207,106,605 208,634,747 Total assets $ 301,627,419 $ 295,902,829 $ 300,432,135 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2014, December 31, 2013 and March 31, 2013 (March 31, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes March 31, 2014 December 31, 2013 March 31, 2013 Current liabilities Short-term loans 6(10) $ 7,516,080 $ 4,643,573 $ 4,544,512 Financial liabilities at fair value through profit or loss, current 6(11), 12(6) 18,087 1,928 392,925 Notes and accounts payable 7,154,997 7,414,188 6,634,133 Other payables 10,553,628 11,052,981 10,867,245 Payables on equipment 4,820,059 6,700,743 5,735,295 Current tax liabilities 1,147,185 961,169 1,343,282 Liabilities directly relating to non-current assets held for sale 6(24) 23,104 - - Current portion of long-term liabilities 6(12), 6(13) 16,903,347 16,545,226 6,686,225 Other current liabilities 1,099,150 884,162 1,096,802 Total current liabilities 49,235,637 48,203,970 37,300,419 Non-current liabilities Bonds payable 6(12) 19,980,247 19,979,354 31,861,499 Long-term loans 6(13), 8 7,679,021 8,435,851 9,687,223 Deferred tax liabilities 2,594,301 2,517,144 2,513,779 Accrued pension liabilities 3,803,087 3,797,785 4,243,237 Guarantee deposits 361,801 321,856 213,013 Other liabilities-others 198,014 205,693 196,858 Total non-current liabilities 34,616,471 35,257,683 48,715,609 Total liabilities 83,852,108 83,461,653 86,016,028 Equity attributable to the parent company Capital 6(15), 6(16) Common stock 126,978,232 126,920,817 129,532,805 Capital collected in advance 50,336 25,682 6,853 Additional paid-in capital 6(12), 6(15), 6(16) Premiums 43,181,516 43,156,776 44,048,467 Treasury stock transactions 1,219,636 1,216,920 2,012,625 The differences between the fair value of the consideration paid or received from 258,060 280,308 267,413 acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries Employee stock options 245,679 266,314 360,652 Stock options 403,880 406,136 482,851 Retained earnings 6(15) Legal reserve 5,248,824 5,248,824 4,476,570 Unappropriated earnings 28,368,858 27,189,160 26,606,371 Other components of equity Exchange differences on translation of foreign operations (3,818,628) (5,271,199) (4,010,051) Unrealized gains or losses on available-for-sale financial assets 13,674,270 11,046,696 11,547,632 Equity directly relating to non-current assets held for sale 869 - - Treasury stock 6(15) (2,365,246) (2,365,246) (5,616,778) Total equity attributable to the parent company 213,446,286 208,121,188 209,715,410 Non-controlling interests 6(15) 4,329,025 4,319,988 4,700,697 　 　 Total equity 217,775,311 212,441,176 214,416,107 Total liabilities and equity $ 301,627,419 $ 295,902,829 $ 300,432,135 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month periods ended March 31, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended March 31, Notes 2014 2013 Operating revenues 7, 14 Sales revenues $ 30,828,276 $ 26,817,811 Less: Sales returns and discounts (81,557) (6,582) Net sales 30,746,719 26,811,229 Other operating revenues 946,866 970,187 Net operating revenues 31,693,585 27,781,416 Operating costs 6(4), 6(14), 6(16), 6(17), 14 Costs of goods sold (25,054,897) (22,772,692) Other operating costs (737,310) (517,217) Operating costs (25,792,207) (23,289,909) Gross profit 5,901,378 4,491,507 Operating expenses 6(14), 6(16), 6(17), 7, 14 Sales and marketing expenses (833,578) (762,759) General and administrative expenses (847,766) (1,018,740) Research and development expenses (3,334,852) (2,395,911) Subtotal (5,016,196) (4,177,410) Net other operating income and expenses 6(18) 55,457 (20,104) Operating income 940,639 293,993 Non-operating income and expenses Other income 6(19) 125,606 54,864 Other gains and losses 6(19) 393,763 (2,640) Finance costs 6(19) (155,148) (162,344) Share of profit or loss of associates and joint ventures 6(7), 14 (35,381) 181,377 Bargain purchase gain 6(23) - 7,140,486 Exchange gain, net 22,104 36,959 Subtotal 350,944 7,248,702 Income from continuing operations before income tax 1,291,583 7,542,695 Income tax expense 6(21), 14 (180,776) (1,129,001) Net income 1,110,807 6,413,694 Other comprehensive income (loss) 6(20) Exchange differences on translation of foreign operations 1,444,082 1,421,572 Unrealized gain (loss) on available-for-sale financial assets 2,409,477 (44,578) Share of other comprehensive income of associates and joint ventures 350,684 170,106 Income tax related to components of other comprehensive income 6(21) (73,963) (5,037) Total other comprehensive income (loss), net of tax 4,130,280 1,542,063 Total comprehensive income (loss) $ 5,241,087 $ 7,955,757 Net income attributable to: Stockholders of the parent $ 1,179,698 $ 6,592,705 Non-controlling interests (68,891) (179,011) $ 1,110,807 $ 6,413,694 Comprehensive income (loss) attributable to: Stockholders of the parent $ 5,260,712 $ 8,118,851 Non-controlling interests (19,625) (163,094) $ 5,241,087 $ 7,955,757 Earnings per share (NTD) 6(22) Earnings per share-basic $ 0.09 $ 0.52 Earnings per share-diluted $ 0.09 $ 0.49 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the three-month periods ended March 31, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars) Capital Retained Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Equity Directly Relating to Non- Current Assets Held for Sale Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Treasury Stock Total Non-Controlling Interests Total Equity Balance as of January 1, 2013 6(15) $ 129,518,055 $ 3,038 $ 46,900,526 $ 4,476,570 $ 20,013,666 $ (5,588,631) $ 11,600,066 $ - $ (4,963,389) $ 201,959,901 $ 2,571,139 $ 204,531,040 Net income in the first quarter of 2013 6(15) - 6,592,705 - 6,592,705 (179,011) 6,413,694 Other comprehensive income (loss), net of tax in the first quarter of 2013 6(15), 6(20) - 1,578,580 (52,434) - - 1,526,146 15,917 1,542,063 Total comprehensive income (loss) - 6,592,705 1,578,580 (52,434) - - 8,118,851 (163,094) 7,955,757 Share-based payment transaction 6(15), 6(16) 14,750 3,815 11,743 - 30,308 - 30,308 Convertible bonds repurchased 6(12) - - (2,922) - (2,922) - (2,922) Treasury stock acquired 6(15) - (653,389) (653,389) - (653,389) Adjustments arising from changes in percentage of ownership in subsidiaries 6(15) - - 261,968 - 261,968 (247,803) 14,165 Increase in non-controlling interests 6(15) - 2,540,455 2,540,455 Others - - 693 - 693 - 693 Balance as of March 31, 2013 6(15) $ 129,532,805 $ 6,853 $ 47,172,008 $ 4,476,570 $ 26,606,371 $ (4,010,051) $ 11,547,632 $ - $ (5,616,778) $ 209,715,410 $ 4,700,697 $ 214,416,107 Balance as of January 1, 2014 6(15) $ 126,920,817 $ 25,682 $ 45,326,454 $ 5,248,824 $ 27,189,160 $ (5,271,199) $ 11,046,696 $ - $ (2,365,246) $ 208,121,188 $ 4,319,988 $ 212,441,176 Net income in the first quarter of 2014 6(15) - 1,179,698 - 1,179,698 (68,891) 1,110,807 Other comprehensive income (loss), net of tax in the first quarter of 2014 6(15), 6(20) - 1,453,440 2,627,574 - - 4,081,014 49,266 4,130,280 Total comprehensive income (loss) - 1,179,698 1,453,440 2,627,574 - - 5,260,712 (19,625) 5,241,087 Share-based payment transaction 6(15), 6(16) 57,415 24,654 4,105 - 86,174 - 86,174 Convertible bonds repurchased 6(12) - - (2) - (2) - (2) Share of changes in net assets of associates and joint ventures accounted for using equity method - - (2,749) - (2,749) - (2,749) Adjustments arising from changes in percentage of ownership in subsidiaries 6(15) - - (19,500) - (19,500) 28,662 9,162 Others - - 463 - - (869) - 869 - 463 - 463 Balance as of March 31, 2014 6(15) $ 126,978,232 $ 50,336 $ 45,308,771 $ 5,248,824 $ 28,368,858 $ (3,818,628) $ 13,674,270 $ 869 $ (2,365,246) $ 213,446,286 $ 4,329,025 $ 217,775,311 The accompanying notes are an integral part of the consolidated financial statements. 6 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2014 2013 Cash flows from operating activities: Net income before tax $ 1,291,583 $ 7,542,695 Adjustments to reconcile net income before tax to net cash provided by operating activities: Depreciation 9,450,230 9,455,685 Amortization 400,083 169,320 Bad debt expenses (reversal) (18,135) (14,165) Net loss (gain) of financial assets at fair value through profit or loss 8,603 Interest expense 147,307 135,633 Interest revenue (124,278) (53,979) Dividend revenue (1,328) (886) Share-based payment 822 10,803 Share of profit or loss of associates and joint ventures (181,377) Loss (gain) on disposal of property, plant and equipment 15,323 Gain on disposal of investments (33,116) Impairment loss on financial assets 163,104 Loss (gain) on reacquisition of bonds (25,433) Exchange loss on financial assets and liabilities 108,994 Exchange loss on long-term liabilities 177,667 Bargain purchase gain - (7,140,486) Amortization of deferred income (7,909) (15,794) Income and expense adjustments 9,685,793 2,779,896 Changes in operating assets and liabilities: Financial assets and liabilities at fair value through profit or loss 460 Notes receivable and accounts receivable 178,674 Other receivables 105,717 110,310 Inventories (381,433) (395,146) Prepayments (446,167) 62,627 Other current assets (1,456,482) (2,737,508) Notes and accounts payable (280,293) 56,447 Other payables (326,466) (445,410) Other current liabilities 200,297 28,127 Accrued pension liabilities 5,303 3,994 Other liabilities-others (4,209) (39) Cash generated from operations 6,231,301 7,185,127 Interest received 98,916 45,512 Dividend received 143,872 886 Interest paid (203,641) (90,137) Income tax paid (38,808) (22,990) Net cash provided by operating activities 6,231,640 7,118,398 (continued) 7 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2014 2013 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss $ (29,900) $ - Acquisition of available-for-sale financial assets (18,000) Proceeds from disposal of available-for-sale financial assets 528,724 132,969 Acquisition of financial assets measured at cost (388,771) Acquisition of investments accounted for under the equity method (613) Proceeds from disposal of investments accounted for under the equity method - Increase in prepayment for investments - (72,586) Decrease in prepayment for investments - 22,952 Proceeds from capital reduction and liquidation of investments - 2,889 Acquisition of subsidiaries (net of cash acquired) - 2,650,269 Acquisition of property, plant and equipment (7,182,196) Proceeds from disposal of property, plant and equipment 19,657 Increase in refundable deposits (17,477) (53,734) Decrease in refundable deposits 53,307 65,876 Acquisition of intangible assets (175,070) (362,274) Increase in other assets-others (64,571) Decrease in other assets-others 305 Net cash used in investing activities (5,247,828) Cash flows from financing activities: Increase in short-term loans 5,367,850 3,713,366 Decrease in short-term loans (5,006,412) Proceeds from bonds issued - 10,000,000 Bonds issuance costs - (10,000) Redemption of bonds (57,180) (85,233) Proceeds from long-term loans - 1,450,337 Repayments of long-term loans (3,579,142) Increase in guarantee deposits 35,958 36,929 Decrease in guarantee deposits (2,443) (8,122) Exercise of employee stock options 19,308 Treasury stock acquired - (519,225) Acquisition of subsidiaries - (284,567) Change in non-controlling interests 1,828 Net cash provided by financing activities 2,394,835 5,729,067 Effect of exchange rate changes on cash and cash equivalents 573,590 494,374 Net increase in cash and cash equivalents 3,100,094 8,094,011 Cash and cash equivalents at beginning of period 50,830,678 42,488,490 Cash and cash equivalents at end of period $ 53,930,772 $ 50,582,501 Reconciliation of the balances of cash and cash equivalents at end of period: Cash and cash equivalents balances on the consolidated balance sheets $ 53,915,155 $ 50,582,501 Cash and cash equivalents included in non-current assets held for sale - Cash and cash equivalents at end of period $ 53,930,772 $ 50,582,501 Investing activities partially paid by cash: Cash paid for acquiring property, plant and equipment Increase in property, plant and equipment $ 4,395,907 $ 7,445,504 Add: Effect of acquisition of subsidiaries - 89,592 Add: Payable at beginning of period 6,700,743 5,382,395 Less: Payable at end of period (5,735,295) Cash paid $ 6,276,591 $ 7,182,196 The accompanying notes are an integral part of the consolidated financial statements. 8 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS For the Three-Month Periods Ended March 31, 2014 and (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) 1. HISTORY AND ORGANIZATION United Microelectronics Corporation (UMC) was incorporated in Republic of China (R.O.C.) in May 1980 and commenced operations in April 1982. UMC is a full service semiconductor wafer foundry, and provides a variety of services to satisfy customer needs. UMC’s ordinary shares were publicly listed on the Taiwan Stock Exchange (TSE) in July 1985 and its American Depositary Shares (ADSs) were listed on the New York Stock Exchange (NYSE) in September 2000 . 2. DATE AND PROCEDURES OF AUTHORIZATION OF FINANCIAL STATEMENTS FOR ISSUE The consolidated financial statements of UMC and its subsidiaries (the “Company”) for the three-month periods ended March 31, 2014 and 2013 were authorized for issue in accordance with a resolution of the Board of Directors’ meeting on April 30, 2014. 3. NEWLY ISSUED OR REVISED STANDARDS AND INTERPRETATIONS International Financial Reporting Standards (IFRS), International Accounting Standards (IAS) and Interpretations developed by the International Financial Reporting Interpretations Committee (IFRIC) issued, revised or amended by International Accounting Standard Board ( IASB) which have been endorsed by Financial Supervisory Commission (FSC) effective for annual periods beginning on or after January 1, 2015 but not yet adopted by the Company at the date of issuance of the Company’s financial statements, are listed below: No. The projects of Standards or Interpretations Effective for annual periods beginning on or after IFRS 1 First-time Adoption of International Financial Reporting Standards - Limited Exemption from Comparative IFRS 7 Disclosures for First-time Adopters July 1, 2010 Improvements to International Financial Reporting Standards (issued in 2010) IFRS 1 First-time Adoption of International Financial Reporting Standards January 1, 2011 No. The projects of Standards or Interpretations Effective for annual periods beginning on or after IFRS 3 Business Combinations January 1, 2011 IFRS 7 Financial Instruments: Disclosures January 1, 2011 IAS 1 Presentation of Financial Statements January 1, 2011 IAS 34 Interim Financial Reporting January 1, 2011 IFRIC 13 Customer Loyalty Programmes January 1, 2011 IFRS 7 Financial Instruments: Disclosures- Transfers of Financial Assets July 1, 2011 IFRS 1 First-time Adoption of International Financial Reporting Standards - Severe Hyperinflation and Removal of Fixed Dates for First-time Adopter July 1, 2011 IAS 12 Deferred Taxes: Recovery of Underlying Assets January 1, 2012 IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosures of Interests in Other Entities January 1, 2013 IAS 27 Separate Financial Statements January 1, 2013 IAS 28 Investments in Associates and Joint Ventures January 1, 2013 IFRS 13 Fair Value Measurement January 1, 2013 IAS 19 Employee Benefits January 1, 2013 IAS 1 Presentation of Items of Other Comprehensive Income July 1, 2012 IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine January 1, 2013 IFRS 7 Disclosures - Offsetting Financial Assets and Financial Liabilities January 1, 2013 IFRS 1 Government Loans January 1, 2013 Improvements to International Financial Reporting Standards (2009-2011 cycle): IFRS 1 First-time Adoption of International Financial Reporting Standards January 1, 2013 IAS 1 Presentation of Financial Statements January 1, 2013 IAS 16 Property, Plant and Equipment January 1, 2013 IAS 32 Financial Instruments: Presentation January 1, 2013 IAS 34 Interim Financial Reporting January 1, 2013 IAS 32 Financial Instruments: Presentation - Offsetting Financial Assets and Financial Liabilities January 1, 2014 IFRS 10 Investment Entities January 1, 9 The potential effects of adopting the standards or interpretations issued by IASB and endorsed by FSC which will be effective for annual period beginning on or after January 1, 2015 on the Company’ financial statements in future periods are summarized as below: (1) IFRS 3 “Business Combinations” Under the amendment, IFRS 3 (as revised in 2008) do not apply to contingent consideration that arose from business combinations whose acquisition dates precede the application of IFRS 3 (as revised in 2008).
